Citation Nr: 1134946	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  08-36 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tuberculosis.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, including as secondary to service-connected Grave's disease with residual hypothyroidism.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from October 1999 to October 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Per Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (although the appellant's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or the Secretary obtains in support of the claim), the issue before the Board is expanded to include any acquired psychiatric disorder.

Pursuant to her request, the Veteran was afforded a hearing before the Board in Washington, DC, in July 2011.  A transcript of that hearing is of record.  

The record indicates that a January 2008 rating decision effectuated a reduction in the rating assigned for service-connected eczema from 60 percent to 10 percent, effective from April 2008.  The Veteran then filed a Notice of Disagreement with this decision on December 17, 2008 but no Statement of the Case has been issued.  Therefore, under Manlincon v. West, 12 Vet. App. 238 (1999), that matter must be REMANDED to provide the Veteran a statement of the case.  

The certified issues on appeal are herein REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

In her July 2011 hearing testimony, the Veteran indicated that she had tested positive for tuberculosis in service and was treated as if she had tuberculosis while she remained on active duty.  Moreover, she alleged that chronic disability involving residuals of tuberculosis resulted, noting that she was subject to recurring lung infections and other lung-related manifestations.  Service treatment records indicate that isoniazid (INH) therapy was initiated in May 2001, following a positive protein derivative (PPD) skin test, manifested by a 23 by 15 millimeter skin induration.  Prior PPD tests in September 1999 and July 2000 had been negative.  Use of INH continued for a period of six months.  To date, no VA medical examination has been afforded the Veteran in order to ascertain the nature and etiology of any existing, pertinent disability and remand is required to facilitate the conduct of a VA medical examination and to permit a VA medical opinion to be obtained.  38 C.F.R. § 19.9 (2010).  

In addition, the Veteran testified that she was treated in service at the Portsmouth Naval Medical Center in 2002 and 2003 for depression, for which Zoloft was prescribed.  While various medical records from the Portsmouth facility are on file, none is shown to be on file as to the Veteran's reported depression and treatment therefor.  In response to the Veteran's request that records relating to her inservice treatment for depression be obtained, the RO was advised by the National Personnel Records Center in March 2009 that the records in question had not yet been retired to that facility.  No further attempt to obtain the records in question is shown.  Further actions are now needed to obtain the Portsmouth treatment records which are alleged to identify depression and its treatment.  

Review of the record also indicates that variously diagnosed psychiatric disorders are shown postservice, including a bipolar disorder with psychosis, depression, anxiety disorder, PTSD, and a personality disorder, although a VA psychological examination in April 2008 failed to identify a PTSD diagnosis.    The Veteran alleges that her PTSD is the direct result of military sexual trauma, but this case has not been fully developed on that basis.  See 38 C.F.R. § 3.304(f)(3); Patton v. West, 12 Vet. App. 272, 280 (1999).  There are other references in the record to preservice sexual or other abuse during the Veteran's childhood years.  A VA examiner in April 2008 determined that the Veteran's bipolar disorder had existed since her childhood, and although it was unrelated to her service-connected Grave's disease, the VA examiner found that it may have been exacerbated during her military service.  The rationale for that opinion, with citation to the clinical record as to any such aggravation, is lacking and further clarification of that opinion is deemed necessary.  For all of these reasons, further actions are needed before the Board's adjudication of the merits of the Veteran's claim for service connection for an acquired psychiatric disorder.  

Lastly, the Veteran at her recent Board hearing referenced various clinicians from whom she received medical or psychiatric treatment during postservice years, including Doctors Carter, George, John, and various individual medical professionals whose names she could not then recall.  Efforts to obtain pertinent treatment records to date have resulted in VA treatment records compiled at the VA Medical Centers in Dallas, Texas; New Orleans, Louisiana; and Hampton Roads, Virginia being made a part of the claims folder.  Despite many attempts, the only private treatment records obtained to date are those compiled by D. Matthias, M.D., from Newport News, Virginia.  On remand, the Veteran should be asked to identify to the extent that she is able all of her postservice medical providers, so that the AMC may attempt to obtain all pertinent medical records from each listed provider.  

1.  Ensure compliance with 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159 (2010) with respect to the expanded issue of the Veteran's entitlement to service connection for any acquired psychiatric disorder, including PTSD as a result of military sexual trauma, to include as secondary to service-connected Grave's disease, as well as the issue of entitlement to service connection for tuberculosis.  

Advise the Veteran that evidence from sources other than her service records may corroborate her account of an alleged inservice personal or sexual assault.  Examples of such evidence include, but are not limited to:  Records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and statements from roommates, fellow service members, or clergy.  Evidence of behavior changes following any claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Subsection 17 (Dec. 13, 2005).

The Veteran should likewise be afforded an opportunity to provide any additional information regarding the who, what, when, where, and how as to the alleged inservice stressors involving personal or sexual assault(s) leading to her PTSD onset?

2.  Obtain any records of psychiatric care compiled in service in 2002 and 2003 at the Portsmouth Naval Medical Center, reflecting the prescription of Zoloft for treatment of the Veteran's reported depression, for inclusion in her VA claims folder.  Efforts to obtain these and any other Federal records must continue until the AMC determines by entry of a formal written determination that the records sought do not exist or that further efforts to obtain same would be futile, and, if it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) must be provided to the Veteran and she must then be afforded an opportunity to respond

3.  Request in writing that the Veteran identify any and all medical and psychiatric/psychological treatment providers, both VA and non-VA, during postservice years and the approximate dates of that treatment, followed by attempts by the AMC to obtain all pertinent records, not already for inclusion in her VA claims folder.  

4.  Afford the Veteran a VA medical examination in order to ascertain whether chronic disability resulted from her positive inservice PPD test, with subsequent INH treatment.  The claims folder should be made available to and reviewed by the examiner for use in the study of this case and the prepared report of such evaluation should indicate whether the claims folder was made available and reviewed.  That examination should also entail the taking of a complete medical history, as well as the conduct of a thorough clinical evaluation and all diagnostic studies deemed warranted by the examiner.  All pertinent diagnoses should then be set forth.  

The examiner is asked to offer an opinion as to the following, offering a complete rationale as to the opinion offered:

Does the Veteran have pulmonary tuberculosis or other disability directly related to her positive PPD skin test in service and INH treatment?  If so, is it at least as likely as not (50 percent or more likelihood) that any such disability originated in service or is otherwise attributable to the Veteran's period of military service or any event thereof?

The examiner is advised that that the term as likely as not does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence as to find against that matter.  More likely and as likely support the claim; less likely weighs against the claim.

5.  Thereafter, afford the Veteran a VA psychiatric/psychological examination.  Such examination is needed to clarify the nature and etiology of any acquired psychiatric disorder currently in existence.  The claims folder should be made available to and reviewed by the examiner for use in the study of this case and the prepared report of such evaluation should indicate whether the claims folder was made available and reviewed.  That examination should also entail the taking of a complete psychiatric history, as well as the conduct of a mental status evaluation and all diagnostic studies deemed warranted by the examiner.  All psychiatric diagnoses should then be set forth.  

The VA psychiatric or psychological examiner is asked to offer an opinion as to the following, providing a complete rationale for each opinion offered:

a)  Distinguish the Veteran's acquired psychiatric disorders from those of a non-acquired variety, to include any personality disorder.  

b)  Have the diagnostic criteria set out in the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (4th ed. 1994) been met for entry of a diagnosis of PTSD?  

c)  Considering the entire record, including that evidence following the reported inservice sexual or personal assaults, is it at least as likely as not (50 percent or more likelihood) that any psychiatric disorder that is now present, to include PTSD, began during service or is causally linked to any incident of active duty, to include a claimed personal or sexual assault?

d)  As to any acquired psychiatric disorder now present, is it at least as likely as not (50 percent or more likelihood) that any such disorder began during service or is causally linked to any incident of active duty, to include one or more claimed personal or sexual assaults?  

e)  Is it at least as likely as not (50 percent or more likelihood) that any acquired psychiatric disorder now present was directly caused or aggravated by the Veteran's service-connected Grave's disease?

The examiner is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation or aggravation as to find against causation or aggravation.  More likely and as likely support the claim; less likely weighs against the claim.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.  

6.  Per Manlincon, supra, provide the Veteran and her representative a statement of the case with respect to the reduction in the rating for eczema from 60 percent to 10 percent, as effectuated by the RO in January 2008, and advise them of what additional actions are needed to perfect the Veteran's appeal as to that issue.  

7.  Lastly, readjudicate the issues on appeal and if any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case, which should contain notice of all relevant actions taken on the claims for benefits.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference should be drawn as to the outcome of this matter by the actions herein requested.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



